       Case 4:19-cr-00247-BSM Document 20 Filed 07/02/20 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF ARKANSAS
                           CENTRAL DIVISION

UNITED STATES OF AMERICA                                                PLAINTIFF

v.                        Case No. 4:19-CR-00247 BSM

LOYD BURDYSHAW                                                          DEFENDANT

                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed.

     IT IS SO ORDERED this 2nd day of July, 2020.


                                                 UNITED STATES DISTRICT JUDGE
